DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group 1, Claim 1 in the reply filed on 01/17/2021 is acknowledged.
Claim 2 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 01/17/2021.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hyun et al. (KR20110066906, with reference to the machine translation, hereinafter referred to as Hyun).
Regarding Claim 1, Hyun discloses a microwave dielectric ceramic (see Hyun from machine translation via EspaceNet at Page 1, line 20 of machine translation via EspaceNet). Hyun discloses (Zn1-xCox)TiNb2O8, referred to as Formula 1, where 0<=x<=1 (see Hyun from machine translation via EspaceNet at Page 7, line 253 from machine translation via EspaceNet) and ZnTi(Nb1-yTay)2O8, referred to as Formula 2, where 0<=y<=1 (see Hyun from machine translation via 
While Hyun does not explicitly disclose Co0.5Ti0.5TaO4, it would have been obvious to a person having ordinary skill in the art to modify Formula 1, where x=1, by substituting Nb for Ta as taught by Hyun as in Formula 2 where y=1, in order to achieve a dielectric ceramic with a temperature coefficient of resonance . 
Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al.,“Relationship of Crystal Structure and Microwave Dielectric Properties in Ni0.5Ti0.5NbO4 Ceramics with Ta Substitution” Eur. J. Inorg. Chem, pages 1800-1804 (2018), hereinafter referred to as Huang, in view of Hyun.
Regarding Claim 1, Huang discloses a microwave dielectric ceramic with the formula CoTiNb2O8 (see Huang at Page 1800, second paragraph teaching CoTiNb2O8, which is another way of denoting the ceramic Co0.5Ti0.5NbO4). Huang teaches that Ta5+ and Nb5+ ions have identical ionic radius (see Huang at Page 1801, first paragraph). Huang teaches that the Q x f value is improved as the Ta content increases (see Huang at the Abstract), and that the packing fractions increased with Ta substitution (see Huang at Page 1803, third paragraph). 
As discussed above, Hyun teaches (Zn1-xCox)TiNb2O8, referred to as Formula 1, where 0<=x<=1 (see Hyun from machine translation via EspaceNet at Page 7, line 253 from machine translation via EspaceNet) and ZnTi(Nb1-yTay)2O8, referred to as Formula 2, where 0<=y<=1 (see Hyun from machine translation via EspaceNet at Page 7, line 254 from machine translation via EspaceNet). Hyun teaches that both formulas can be used together in the same microwave dielectric 
Although Huang does not explicitly disclose Co0.5Ti0.5TaO4, it would have been obvious to a person having ordinary skill in the art to modify CoTiNb2O8 to fully substitute Nb for Ta as taught by Hyun in order to improve the dielectric ceramic’s Q x f value and the packing fractions while providing a dielectric ceramic with a temperature coefficient of a resonance frequency close to zero and excellent dielectric properties with a reasonable expectation of success. Therefore, Claim 1 is obvious in view of Huang and in further view of Hyun. 
Conclusion
Although not relied upon to form the basis of a rejection, Applicant should be aware of Shuren et al. (CN107117967 with reference to machine translation via EspaceNet, hereinafter referred to as Shuren) and Huaibao et al. (CN107140981 
Shuren is directed towards a microwave dielectric ceramic (see Shuren at Page 1, line 10, from machine translation via EspaceNet) with the formula (Zn1-xCox)0.5Ti0.5(Nb1-yTay)O4 where x=0.05~0.95 and y=0.05~0.95 (see Shuren at Page 3, line 94, from machine translation via EspaceNet).
Huaibao is directed towards a microwave dielectric ceramic material with the formula ZnTiNb2O8 (see Huaibao at Page 1, Line 10 from machine translation via EspaceNet). Huaibao teaches that replacing Zn and Nb ions with Co and Ta respectively results in a dielectric microwave ceramic with a frequency temperature coefficient close to zero, with good microwave performance, that is simple to process, and is easy for industrial production (see Huaibao at Page 6, lines 219-222 from machine translation via EspaceNet).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMERON K MILLER whose telephone number is (571)272-4616.  The examiner can normally be reached on M-F 8:00am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on (571) 270-7875.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.K.M./Examiner, Art Unit 1731                                                                                                                                                                                                        
/BRYAN D. RIPA/Supervisory Patent Examiner, Art Unit 1731